WILSHIRE VARIABLE INSURANCE TRUST (THE “TRUST”) Equity Fund Balanced Fund SUPPLEMENT DATED SEPTEMBER 28, 2, 2009 The following information replaces the first paragraph under the caption “Main Investment Strategies” under the Heading “SUMMARY” and the Sub-Heading “EQUITY FUND” found on page 3 of the Prospectus: Main Investment Strategies: The Equity Fund invests, under normal circumstances, at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in equity securities. The Equity Fund ordinarily invests in common stocks of domestic companies and in other affiliated and non affiliated equity investment companies, including the Wilshire Large Cap Core 130/30 Fund (the “130/30 Fund”). The operating companies in which the Equity Fund invests vary in size and operating history, they may or may not be listed on a stock exchange and they may be in any industry. The Fund maintains a core investment style and is expected to have no persistent value or growth bias.The Equity Fund may also invest in preferred stocks. Additionally, up to 10% of the Equity Fund’s assets may be invested in U.S. dollar-denominated securities of foreign issuers, including common stock, preferred stock, convertible securities and American Depositary Receipts. Included within the definition of “domestic companies” are companies that are not incorporated in the U.S. but have one or more of the following attributes: principal place of business in the U.S.; substantial portion of income derived from activities in the U.S.; equity securities traded on a major U.S. stock exchange or included in a recognized index of U.S. stocks; or financial statements that comply with U.S. accounting standards. Thus, securities of such issuers are not subject to the 10% limitation on securities of foreign issuers. The following information replaces information under the caption “Main Investment Strategies” under the Heading “SUMMARY” and the Sub-Heading “BALANCED FUND” found on pages 6-7 of the Prospectus: Main Investment Strategies: The Balanced Fund operates under a fund of funds structure. The Balanced Fund invests substantially all of its assets in the Income Fund and the 130/30 Fund. In addition, the Balanced Fund may also invest in certain individual securities, including money market instruments and U.S. government securities. For the Income Fund, the “Main Investment Strategies” section includes descriptions of the types of stocks and bonds in which that Fund ispermitted to invest. For the 130/30 Fund, the following describes the types of securities in which the 130/30 Fund is permitted to invest: The 130/30 Fund normally invests at least 85% of its net assets in large cap securities. Large cap securities include securities of those companies with market capitalizations consistent with the Russell 1000 Index. The 130/30 Fund invests substantially all its assets in growth and value stocks of large cap companies. Each subadviser will take long positions in securities it believes has the ability to outperform the Russell 1000 Index and will sell short securities it believes are likely to underperform. Selling short allows a subadviser to sell a security it does not own in anticipation of a possible decline in the security’s market price. To complete the short sale, the 130/30 Fund buys back the same security in the market and returns it to the lender. The 130/30 Fund makes money when it buys the shorted security at a lower price. The 130/30 Fund loses money on a short sale when the price of the security goes up and the subadviser must pay more for the security to return it to the lender. The 130/30 Fund pays interest to the lender for borrowing the security.
